                   Case 2:17-cv-01826-TSZ Document 128 Filed 05/22/19 Page 1 of 4




 1                                                     THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
 8
     KEVIN PINE, individually and on behalf       No. 17-cv-1826
 9   of all others similarly situated,
                                                  JOINT STIPULATED MOTION AND
10                           Plaintiff,           [PROPOSED] ORDER TO EXTEND
                                                  DEADLINE
11            v.
                                                  NOTE ON MOTION CALENDAR:
12   A PLACE FOR MOM, INC., a Delaware            May 22, 2019
     corporation,
13
                             Defendant.
14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                       Perkins Coie LLP
      STIPULATION & [PROPOSED] ORDER TO EXTEND                     1201 Third Ave. Ste. 4900
                                                                      Seattle, WA 98101
      DEADLINES                                                       Tel: 206.359.8000
      Case No. C17-01826 TSZ                                          Fax: 206.359.9000
     144469383.1
                   Case 2:17-cv-01826-TSZ Document 128 Filed 05/22/19 Page 2 of 4




 1            Pursuant to Local Civil Rules 7(d)(1) and 10(g), Plaintiff Kevin Pine (“Plaintiff”) and
 2   Defendant A Place for Mom, Inc. (“Defendant”) (collectively, the “Parties”), by their respective
 3   attorneys, hereby submit this Joint Stipulated Motion to extend case deadlines based on the
 4   following facts:
 5            WHEREAS, the Parties submitted a proposed pre-trial briefing schedule on May 6, 2019
 6   (Dkt. 125);
 7            WHEREAS, the Court issued a Minute Order on May 13, 2019 setting the trial date and
 8   related deadlines (Dkt. 126);
 9            WHEREAS, motions related to class certification are due June 20, 2019 (Dkt. 126);
10            WHEREAS, oppositions to motions related to class certification are due July 8, 2019
11   (Dkt. 126; LCR 7(d)(3));
12            WHEREAS, replies in support of motions related to class certification are due July 12,
13   2019 (Dkt. 126; LCR 7(d)(3));
14            WHEREAS, lead defense counsel, James Snell, has family travel plans out of the country
15   from June 15 through July 2, 2019 to celebrate a milestone family event (graduation), and will
16   also be traveling July 5-19, 2019;
17            WHEREAS, Defendant’s General Counsel, Camille Cleveland, is out of the country from
18   June 3-19;
19            WHEREAS, these dates were discussed by the Parties and considered in the proposed
20   scheduling order;
21            WHEREAS, the Parties respectfully request a modest continuance of the class
22   certification briefs to accommodate the above travel;
23            WHEREAS, the Parties agree to extend the deadline to file a class certification motion
24   until July 11, 2019;
25            WHEREAS, the Parties agree to extend Defendant’s opposition deadline until July 29,
26   2019;

                                                                                Perkins Coie LLP
                                                                            1201 Third Ave. Ste. 4900
      STIPULATION & [PROPOSED] ORDER TO EXTEND                                 Seattle, WA 98101
      DEADLINES                                                                Tel: 206.359.8000
      Case No. C17-01826 TSZ                                                   Fax: 206.359.9000
     144469383.1
                   Case 2:17-cv-01826-TSZ Document 128 Filed 05/22/19 Page 3 of 4




 1            WHEREAS, the Parties agree to extend Plaintiff’s reply deadline until August 5, 2019;
 2            WHEREAS, the Parties agree that the revised noting date of the class certification motion
 3   would be extended until August 5, 2019;
 4            NOW THEREFORE, Plaintiff and Defendant hereby stipulate and respectfully request,
 5   subject to Court approval, that:
 6           The Court extend the dates as set forth below:
 7   Item                             Current Date                      Proposed Date
     Any motions related to class     June 20, 2019                     July 11, 2019
 8   certification must be filed by
     Any response to motions          July 8, 2019 (Fourth-Friday       July 29, 2019
 9   related to class certification   motion pursuant to Civil L.R.
     must be filed by                 7(d)(3))
10
     Any reply related to class       July 12, 2019 (Fourth-Friday      August 5, 2019
11   certification must be filed by   motion pursuant to Civil L.R.
                                      7(d)(3))
12   Noting date for motions          July 12, 2019 (Fourth-Friday      August 5, 2019
     relating to class certification  motion pursuant to Civil L.R.
13                                    7(d)(3))
14

15            It Is So Stipulated Through Counsel of Record This 22nd Day of May, 2019.
16

17       A PLACE FOR MOM, INC.                         KEVIN PINE

18   By: /s/ James F. Williams                      By: /s/ Michael C. Subit
       James F. Williams, WSBA #23613                  Michael C. Subit, WA Bar No. 29189
19     PERKINS COIE LLP                                FRANIK FREED SUBIT & THOMAS LLP
       1201 Third Avenue, Suite 4900                   705 Second Avenue, Suite 1200
20     Seattle, WA 98101-3099                          Seattle, WA 98104
       Phone: 206.359.8000                             Telephone: (206) 682-6711
21     Email: JWilliams@perkinscoie.com                E-mail: msubit@frankfreed.com
22

23

24

25

26

                                                                               Perkins Coie LLP
                                                                           1201 Third Ave. Ste. 4900
      STIPULATION & [PROPOSED] ORDER TO EXTEND                                Seattle, WA 98101
      DEADLINES                                                               Tel: 206.359.8000
      Case No. C17-01826 TSZ                                                  Fax: 206.359.9000
     144469383.1
                   Case 2:17-cv-01826-TSZ Document 128 Filed 05/22/19 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2            I certify that on May 22, 2019, I electronically filed the foregoing with the Clerk of the
 3   Court using the CM/ECF system, which will send notification of such filing to the email
 4   addresses indicated on the Court’s Electronic Mail Notice List.
 5
     DATED: May 22, 2019                                 By: /s/ James F. Williams
 6                                                         James F. Williams, WSBA #23613
                                                           PERKINS COIE LLP
 7                                                         1201 Third Avenue, Suite 4900
                                                           Seattle, WA 98101-3099
 8                                                         Phone: 206.359.8000
                                                           Email: JWilliams@perkinscoie.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATION & [PROPOSED] ORDER TO EXTEND                                    Perkins Coie LLP
      DEADLINES                                                               1201 Third Ave. Ste. 4900
                                                                                 Seattle, WA 98101
      Case No. C17-01826 TSZ                                                     Tel: 206.359.8000
     144469383.1                                                                 Fax: 206.359.9000
